DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       TORRIS BERNARD HILL,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-3442

                              [March 1, 2017]

   Appeal of order denying 3.850 motion from the Circuit Court for the
Nineteenth Judicial Circuit, Martin County; Lawrence Mirman, Judge; L.T.
Case No. 432003CF001639A.

  Torris Bernard Hill, South Bay, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.